Citation Nr: 0728516	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for spontaneous pneumothorax with thoracotomy, left, 
with wedge resection of the left upper lobe and residuals of 
post pneumothorax, right (hereafter "respiratory 
disability") for the period from September 30, 1999 to March 
14, 2002.  

2.  Entitlement to a disability evaluation greater than 10 
percent for a respiratory disability for the period from to 
March 15 2002, to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  For the period from September 30, 1999 to March 14, 2002, 
the evidence of record shows that the veteran had an FEV-1 of 
66 percent predicted, an FEV-1/FVC of 87 percent, and a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath (DLCO (SB)) that was 65 percent predicted.  

2.  For the period from March 15, 2002 to the present, the 
evidence shows that the veteran does not have an FEV-1 of 56 
to 70 percent predicted, or; an FEV-1/FVC of 56 to 70 
percent, or; a (DLCO (SB) that is 56 to 65 percent predicted.  


CONCLUSIONS OF LAW

1.  For the period from September 30, 1999 to March 14, 2002, 
the criteria for a 30 percent rating for a respiratory 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.97, Diagnostic Code (DC) 
6843 (2006).

2.  For the period from March 15, 2002 to the present, the 
criteria for a 30 percent rating for a respiratory disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.97, DC 6843 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

In March 2002, the RO found clear and unmistakable error in a 
previous rating decision that denied service connection for 
residuals of post pneumothorax as secondary to spontaneous 
pneumothorax with thoracotomy, left, with wedge resection of 
the left upper lobe.  The RO granted service connection for 
residuals of post pneumothorax and incorporated it into the 
existing 10 percent evaluation for spontaneous pneumothorax 
with thoracotomy, left, with wedge resection of the left 
upper lobe.  In essence, the new combined disability rating 
was a new, initial rating.  The RO concluded that the veteran 
met the 10 percent criteria, but no higher, because of the 
results of an August 1999 pulmonary function test (PFT).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected respiratory disability, currently 
evaluated as 10 percent disabling under DC 6843, traumatic 
chest wall defect, pneumothorax, hernia, etc.  38 C.F.R. 
§ 4.97.  

Diagnostic Codes 6840 through 6845 are rated according to the 
General Rating Formula for Restrictive Lung Disease, which is 
located under DC 6845.  38 C.F.R. § 4.97.  According to the 
General Rating Formula for Restrictive Lung Disease, a 10 
percent rating is assigned where pulmonary function testing 
reveals FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; where the DLCO (SB) is 66 to 80 percent 
predicted.  A 30 percent rating is assigned where pulmonary 
function testing reveals FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) is 56 to 65 
percent predicted.  A 60 percent evaluation is assigned where 
pulmonary function testing reveals FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
is 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  

At his December 2006 travel Board hearing, the veteran 
testified that he had shortness of breath with increased 
difficulty during weather changes.  He also stated that the 
scars on his chest caused muscle pain.  He reported that he 
did not take medication unless he was having a bad episode, 
and that the pre-bronchodilator PFT results would more 
closely approximate his actual condition.  

In June 2006, the RO sent the veteran a letter stating that 
disability evaluations are assigned based on post-
bronchodilator results of a PFT, as opposed to pre-
bronchodilator results.  The purpose of this letter was to 
avoid confusion for the veteran who submitted PFT records 
with the pre-bronchodilator results highlighted.  

In March 2006, the veteran underwent a VA examination and a 
PFT.  His FEV-1 was 81 percent predicted and his FEV-1/FVC 
was 84 percent.  His DLCO (SB) was 89 percent predicted.  At 
the examination, the veteran complained of increased 
difficulty and pain in the left side of his chest when he had 
a cold.  He experienced shortness of breath with exertion.  
He denied using breathing treatments, requiring supplemental 
oxygen, periods of incapacitation, hemoptysis, and productive 
cough.  

Upon examination, the veteran had diminished breath sounds 
throughout his lung fields.  He had a 44 centimeter cord-
like, curved scar from the backside of his left ribcage all 
the way to the front of his chest with significant muscle 
wasting and atrophy.  He also had a small, 4 centimeter scar 
on the left side of his chest.  He had asymmetry of his 
chest, with noted muscle wasting on the left side of his 
chest secondary to scarring.  X-ray studies revealed mild 
chronic obstructive pulmonary disease (COPD).  The examiner 
commented that the veteran's PFT showed airway restriction 
due to decreased and slow rate of peak flow.  The veteran had 
a complete response to bronchodilators.  

In July 2003, the veteran underwent a VA examination.  The 
veteran reported an occasional cough, but that he had not 
coughed blood within the past year.  He reported being able 
to walk only about one block before he developed shortness of 
breath.  The veteran had a prescription for aerosolized 
albuterol to relieve his shortness of breath.  He denied 
incapacitating episodes.  The examiner noted that the veteran 
had a scar from a left thoracotomy, as well as a puncture 
scar beneath his left scapula from a previous chest tube.  
The veteran was numb over the area of the scars.  Chest x-
rays showed mild chronic bronchitis and left apical pleural 
thickening.  

The veteran underwent a PFT in July 2003.  His FEV-1 was 81 
percent predicted and his FEV-1/FVC was 84 percent.  His 
DLCO(SB) was 129.  The interpretation of the PFT was 
spirometry and diffusion capacity within normal limits with 
an insignificant response to the bronchodilator.  

In April 2002, the veteran underwent a VA examination and 
PFT.  The veteran slept with two to three pillows, and 
reported dyspnea on exertion after walking 100 yards.  He had 
prescriptions for bronchodilators and an albuterol nebulizer.  
He reported last using the albuterol two years prior to the 
examination.  

The veteran underwent a PFT in conjunction with the April 
2002 VA examination, but he was unable to produce a good 
test.  The PFT record contained a notation that despite three 
attempts, the veteran was unable to expire sufficiently to 
produce expiratory reserve volume.  The veteran's effort was 
good.  The examiner did not discuss the results of the April 
2002 PFT, as they were incomplete.  The examiner concluded 
that the veteran had a restrictive defect, most likely 
secondary to the wedge resection surgery he underwent in 
service.  

The veteran underwent a PFT on March 15, 2002.  His FEV-1 was 
74 percent predicted and his FEV-1/FVC was 86 percent.  His 
DLCO (SB) was 67 percent predicted.  The PFT record contained 
a notation that the veteran had back surgery prior to the 
PFT, which caused discomfort upon inspiration and expiration, 
but that his effort was good.  The physician stated that no 
obtrusive lung defect was indicated by the FEV-1/FVC ratio, 
but that the veteran had a mild decrease in diffusing 
capacity.  The veteran's response to the bronchodilator was 
good.  

The veteran underwent a PFT on September 9, 1999.  He had an 
FEV-1 of 61 percent predicted and his FEV-1/FVC was 87 
percent.  His DLCO (SB) was 65 percent.  

The Board finds that the facts and examinations cited above 
are entitled to great probative weight.  The results of the 
September 9, 1999 PFT show that the veteran's FEV-1 and DLCO 
(SB) meet the criteria for a 30 percent evaluation.  The 
veteran next underwent a PFT on March 15, 2002, the results 
of which show that the veteran's respiratory disability did 
not meet the criteria for a 30 percent evaluation, as his 
FEV-1 had increased to 74 percent predicted and his DLCO (SB) 
increased to 67 percent predicted.  Reviewing the evidence, 
the Board finds that the overall disability picture for the 
veteran's respiratory disability more closely approximates a 
30 percent rating for the period from September 9, 1999, to 
March 15, 2002.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is in favor this claim.  
38 C.F.R. § 4.3.  

The veteran is not entitled to a 60 percent evaluation for 
the period from September 9, 1999, to March 15, 2002.  There 
is no evidence of record to show that the veteran's PFT 
results have ever revealed an FEV-1 of 40 to 55 percent 
predicted, an FEV-1/FVC of 40 to 55 percent, or a DLCO (SB) 
of 40 to 55 percent predicted.  Additionally, the veteran 
does not have a maximum oxygen consumption of 15 to 20 
ml/kg/min.  Therefore, he is not entitled to a 60 percent 
evaluation for the period from September 9, 1999, to March 
15, 2002.  

The March 15, 2002 and subsequent PFTs show that the 
veteran's respiratory disability consistently met the 
criteria for a 10 percent evaluation, but not a 30 percent 
evaluation.  Therefore, the March 15, 2002, and subsequent 
PFTs provide evidence against the veteran's claim.  None of 
the veteran's PFT results from March 15, 2002, to the present 
show that his FEV-1 was 56 to 70 percent predicted, that his 
FEV-1/FVC was 56 to 70 percent, or that his DLCO (SB) was 56 
to 65 percent predicted.  Even his worst DLCO (SB) result, 67 
percent predicted in March 2002, does not meet the criteria 
for a 30 percent evaluation.  Reviewing the evidence, the 
Board finds that the overall disability picture for the 
veteran's respiratory disability does not more closely 
approximate a 30 percent rating for the period from March 15, 
2002, to the present.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence against this claim.  38 C.F.R. 
§ 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 10 percent for the period from March 15, 
2002 to the present or 30 percent for the period from 
September 9, 1999 to March 14, 2002.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2003, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue a VCAA notice 
letter prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, VCAA letters were sent in October 2003 and September 
2005.  As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The October 2003 and September 2005 VCAA letters specifically 
ask the veteran to provide any evidence in his possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21.  As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claim was granted.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  














ORDER

A 30 percent disability evaluation is granted for the period 
from September 9, 1999 to March 14, 2002.  

A disability evaluation greater than 10 percent for a 
respiratory disability for the period from March 15, 2002 to 
the present is denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


